Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 01/26/2020. Currently claims 1-9 are pending in the application.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention, claims 1, and 9 are directed to an abstract idea (a judicial exception), that fails to integrate into a meaningful practical application of exception, and without significantly more.   

Regarding claims 1, and 9, the claims are rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites inputting product information of the injection molding products, receiving product information and determining the injection molding parameters, adjusting the parameters from a display, transmit and convert the data in an acceptable format, and control the machine to manufacture the product. 

The limitation of inputting product information, receiving product information, determining the parameters, adjusting the parameters, and transmitting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing server,” “or providing a database”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for receiving the information “by a computer server” language, “or providing a database”, the steps including the “determining”, “or displaying (or adjusting)” in the context of the claims encompasses the user manually calculating the molding parameter values. Similarly, the limitation of transmitting, converting to an acceptable format, and controlling, as drafted, is a process that, under its broadest reasonable interpretation, covers as recitation (performance) of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers recitation (performance) of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer server (and the database being part of it) to perform the receiving, determining, adjusting, transmitting, converting, and control steps. The server along with the database is recited with generality (i.e., as a computer server performing a generic computer function) of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer server to perform the mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites that the injection molding parameters include a melting temperature, a mold temperature, a filling time, an injection velocity, an injection pressure, a packing pressure, a packing time and a cooling time. However, recited additional limitation would not be sufficient to amount to significantly more than the judicial exception.

Regarding claim 3, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites that the computing server is a cloud server or a workstation. However, recited additional limitation would not be sufficient to amount to significantly more than the judicial exception.

Regarding claim 4, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites that the injection molding parameters are determined according to data recorded in an equipment database, a material database and a model database built in the computing server. However, recited additional limitation would not be sufficient to amount to significantly more than the judicial exception.

Regarding claim 5, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites that the display system further displays a parameter box to indicate values of the injection molding parameters. However, recited additional limitation would not be sufficient to amount to significantly more than the judicial exception.

Regarding claim 6, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites that the determined injection molding parameters are adjusted according data recorded in a case database and/or a trouble-shooting database built in the computing server. However, recited additional limitation would not be sufficient to amount to significantly more than the judicial exception.

Regarding claim 7, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites that the adjusting step is performed through the information input interface or a portable device. However, recited additional limitation would not be sufficient to amount to significantly more than the judicial exception.

Regarding claim 8, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites that the method further comprising steps of: monitoring the injection molding machine to obtain a monitoring result; and actuating the information input interface to adjust the injection molding parameters according to the monitoring result. However, recited additional limitation would not be sufficient to amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 U.S.C.103 as being obvious over Magario et al. (US Patent Application Publication No. 2004/0093114 A1), hereafter, referred to as “Magario”, in view of Naitove (Matthew H. Naitove, “Benchmarking Simulation Software: How One Molder Did It”, Plastics Technology,  www.ptonline.com/articles .  Article Post Date: 10/25/2011), hereafter, referred to as “Naitove”, in view of Nakadate et al. (US Patent Application Publication No. 2006/0052984 A1), hereafter referred to as “Nakadate”, in view of  Yu et al. (Jyh-Cheng Yu et al., “Computer aided design for manufacturing process selection”, Journal of Intelligent Manufacturing (1993) Volume 4, Page 199-208), hereafter referred to as “Yu”, in view of Myers et al. (Raymond H. Myers et al.: Response Surface Methodology: Process and Product Optimization using Designed Experiments, 3rd Edition, John Wiley & Sons, Page 8-9, Year 2009), hereafter referred to as “Myers”.

Regarding claim 9, Magario teaches in Fig. 1 and 2 a control method for manufacturing injection molding products using an injection molding machine (element 100, Fig. 1) configured to manufacture the injection molding products comprising the following steps of:

Inputting information using an information input part (equivalent to interface) (element 154, Fig. 2) configured to receive and transmit information from the user (host).
Receiving the information from the input interface to a computer server (element 150, Fig. 2 comprising processor (element 155), memory etc.) which is in communication with the input interface configured to receive and transmit  information, and determine injection molding parameters,  and 
Transmitting the injection molding parameters using a data conversion device (output interface) (element 152) to convert the data in an acceptable form, that is in communication with the injection molding machine and the input interface (through the input computer 140). The device provides the injection molding parameters to the injection molding machine (element 100) and peripheral machines (element 130).
Controlling the injection molding machine to manufacture the injection molding products according to the parameters (abstract).

But Magario fails to explicitly teach that the product information is input to the computer system so that a particular product parameters are sent to the molding machine that is generated by the computer server.  However, Naitove teaches to input the product information to computer server to evaluate commercial simulation packages and benchmark them by comparing simulation of the same part (page 2, 1st paragraph). Therefore, the product information is input to the system to generate the parameters by the model.  Naitove teaches that the complex simulation software programs (Moldflow, Moldex3D, and Sigmasoft) were evaluated, and in the evaluation process CAD files were input to the computer to generate the processing parameters and the molded parts were evaluated for predicted warpage.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Naitove with that of Magario, and the teaching, suggestion, or motivation in the prior art would have led one of the ordinary skill to combine the prior art teaching to arrive at the claimed invention of inputting data and create operating parameter values to run the injection molding method (process) process (KSR Rationale G, MPEP 2143).  Since both the references deal with injection molding products using computer aided processes, one would have reasonable expectation of success from the combination.

But Magario and Naitove fail to teach explicitly that the control system comprises of model database, material database, a selection unit, and a calculation unit.  However, Nakadate teaches in Fig. 4 that control system comprises of various databases such as three dimensional CAD database (equivalent to model database of instant application).  Nakadate teaches to use the model database to calculate the injection molding parameters to be supplied to the injection molding machine to produce the desired part.  Nakadate also teaches in Fig. 4 that control system comprises of various databases such as three dimensional CAD database (equivalent to model database of instant application), material database, and process/assembly database. The control system communicates with various databases and also acts as selection unit.  Nakadate also teaches an analysis solver (equivalent to calculation unit of the instant application) that calculates the injection molding parameters to be supplied to the injection molding machine. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Nakadate with that of Magario and Naitove and combine model databases in the control system, together with a control system (selection system) incorporating databases (material database), and calculation solver unit that is used for an injection molding process, because by combining the model database, material database and selection and calculation unit in the control system according to a known method would yield a predictable result process (KSR Rationale A, MPEP 2143).

But Magario, Naitove, and Nakadate fail to teach explicitly a “case database”.  However, Yu teaches in Fig. 5 the use of “Case Based Knowledge” (equivalent to case database), during the manufacturing process.  Additionally, Magario teaches in Fig. 2 the injection apparatus, mold closing apparatus, mold temperature controller, dryer, mold interchanger etc. as part of the tools in the injection molding system.  It would have been obvious to any ordinary artisan that melting temperature, mold temperature, fill time, injection velocity, injection pressure, packing pressure, packing time, cooling time etc. would be few of the parameters to be controlled in the setup as shown in Fig. 2 and part of case based knowledge.  Therefore, it would also have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of “Yu” and combine a case database to the control system of Magario, Naitove, and Nakadate so that by combing the elements according to a known method would enable the system to yield predictable injection molding products (KSR Rationale A, MPEP 2143). Since the references deal with injection molded products using computer controlled processes, one would have reasonable expectation of success from the combination.

But Magario, Naitove, Nakadate, and Yu fail to teach explicitly that the user interface displaying an optimized area created by intersecting lines of process parameters to control system parameters for the injection molding system.  However, Myers teaches a generic concept of using four different lines in Fig. 1.7 that define an optimized area, the four different lines (or curves) defining different optimizing attributes of the process, where the two axis define the machine parameters to be operated for the machine.  Therefore it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Myers, and apply the known technique to a known process of Magario, and Naitove, and improve the process yield by further optimizing the process (KSR Rationale D, MPEP 2143).


Response to Arguments
	
Applicant’s argument filed on 01/26/2021 for the 101 and 103 rejections has been fully considered.  Applicant’s argument with respect to amended independent claims 1 and 9 have been considered, but is not persuasive.  Regarding the 101 rejections, the Examiner maintains that based on the rejection as explained in the rejection section set forth in this office action addresses the scope of the claim based on 35 USC § 101, Case laws, and USPTO guidance, and therefore the rejections are relevant. The Examiner maintains that clams 1-9 were rejected properly as the Office action puts the rejections of claims 1, and 9 first, and then puts forward that claims 2-8 are dependent on claim 1, and therefore rejected, as they are directed to an abstract idea for the same reason. However, based on remarks from the applicant, each claim has been rejected separately on the same ground.  Regarding the argument against the 103 rejection for the amended independent claim 9, Applicant’s arguments with respect to claim 9 has been considered, but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M. A./
Examiner, Art Unit 1742

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742